Order entered October 4, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00567-CV

                             DARLENE C. AMRHEIN, Appellant

                                                V.

   ATTORNEY LENNIE F. BOLLINGER AND WORMINTON & BOLLINGER LAW
                            FIRM, Appellees

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-02654-2017

                                            ORDER
       Before the Court is appellant’s October 2, 2018 motion to proceed with brief for “good

cause reasons.” The motion follows the trial court’s September 28, 2018 order sustaining the

court reporter’s contest to appellant’s statement of inability to afford payment of court costs. In

the motion, appellant states she can file her brief by October 15, 2018.

       We construe the motion as a statement that the reporter’s record will not be filed.

Accordingly, we GRANT the motion and ORDER the appeal submitted without the reporter’s

record. Because the appellate rules afford appellant thirty days to file her brief, we ORDER the

brief be filed no later than November 5, 2018. See TEX. R. APP. P. 4.1(a), 38.6(a).

                                                       /s/   DAVID EVANS
                                                             JUSTICE